Justice HOBBS,
dissenting.
I respectfully dissent. In my view, this ballot initiative proposal to amend the Colorado Constitution contains four separate and discrete subjects that are not dependent upon or necessarily connected with each other: (1) elimination of Colorado's at-will employment doctrine, (2) imposition of binding arbitration in all employment termination disputes, (8) implied repeal of the constitutional right of access to the courts in employ*62ment termination disputes, and (4) implied repeal of the state's Civil Service System review rights for state employees. The initiative also contains an impermissible catch phrase, "mediation," which will mislead the voters into believing that employment termination disputes are subject to voluntary nonbinding mediation. Instead, the initiative proposes involuntary binding arbitration without recourse. Because the initiative contains two or more discrete subjects that are not dependent upon or necessarily connected with each other, I would reverse the action of the Title Board and remand this case with directions to strike the titles and return the initiative to its proponents.
Article V, section 1(5.5) of the Colorado Constitution prohibits initiatives from containing two or more separate and discrete subjects that are not dependent upon or nee-essarily connected with each other. In re Title, Ballot Title & Submission Clause, for 2007-2008 # 17, 172 P.3d 871, 878 (Colo.2007). Titles may not include an impermissible catch phrase that unfairly prejudices the proposal in its favor. In re Title, Ballot Title & Submission Clause, & Summary for 1999-2000 # 258(A), 4 P.3d 1094, 1098 (Colo.2000). When such a catch phrase forms the basis of a slogan that would mislead the voters into believing the initiative is something it is not, the Title Board should refuse to include the catch phrase in the titles. Id. at 1100.
When analyzing whether an initiative meets the single subject requirement, we characterize the proposal only insofar as nee-essary to conduct review for compliance with the constitutional and statutory provisions that apply to the initiative process. In re Title, Ballot Title & Submission Clause, & Summary for 1997-98 # 30, 959 P.2d 822, 825 (Colo.1998). 'We apply the general rules of statutory construction and give the words of the initiative their plain and ordinary meaning. In re Title, Ballot Title & Submission Clause, & Summary for 2005-2006 # 75, 138 P.3d 267, 271 (Colo.2006).
The initiative contains a proposed constitutional amendment that would terminate Colorado's long-standing at-will employment doe-trine. If the initiative contained only this proposal it would satisfy the requirements of article V, section 1(5.5) restricting initiatives to a single subject. But, the initiative also proposes three other discrete and separate subjects that are not dependent upon or necessarily connected with each other.
The second subject concerns review of employment termination disputes, misleadingly titled "mediation" in the initiative. Under Colorado's Dispute Resolution Act, "mediation" means "an intervention in dispute negotiations by a trained neutral third party with the purpose of assisting the parties to reach their own solution." § 18-22-302(2.4), C.R.S. (2007); see also Black's Law Dictionary 996 (7th ed.1999) (defining "mediation" as "[al method of nonbinding dispute resolution involving a neutral third party who tries to help the disputing parties reach a mutually agreeable solution").
The subject called "mediation" in the proposed constitutional amendment is not mediation at all. To the contrary, by mandate of sections 18(4)(A) & (E), the initiative would impose a unique form of arbitration for employment termination disputes-a final single-person decision that would preclude access to the courts for review of the decision of the "private mediator."
Under Colorado's Uniform Arbitration Act, section 18-22-206, C.R.S. (2007), parties may enter into a voluntary agreement for binding arbitration that is nevertheless subject to limited judicial review under section 13-22-228. The second subject of the initiative's proposed constitutional amendment would introduce into Colorado law, by constitutional mandate, a heretofore unknown form of compelled arbitration that mocks the existing framework of Colorado law.
The third subject of the initiative's proposed constitutional amendment is the implied repeal of the right of access to the courts in employment termination disputes. Article II, section 6 of the Colorado Constitution's Bill of Rights currently provides, "Courts of justice shall be open to every person, and a speedy remedy afforded for every injury to person, property or character; and right and justice should be administered without sale, denial or delay." Article VI of the constitution establishes a third *63branch of government, the judiciary, for the purpose of providing protection for the constitutional rights of Coloradans.
The initiative in this case proposes to nullify for employer and employee alike a fundamental bulwark of a constitutional republic, the right of access to justice through judicial process and decision. By precluding any judicial review of the so-called mediator's final decision, section 4(E) of the initiative proposes a radical departure from the constitutional compact the people of this state have made since 1876.
The fourth subject of the amendment is an implied repeal of a very significant provision of Colorado's civil service system established by article XII, section 18 of the Colorado Constitution. This provision creates a personnel system that includes the right of appeal to the state personnel board; those decisions, in turn, are subject to judicial review. Colo. Const. art. XII, § 13(8); State Civil Serv. Comm'n v. Hoag, 88 Colo. 169, 174-75, 293 P. 338, 340 (1930). The initiative in this case, by implied repeal of this civil service provision, would nullify for state employees their right of review by the personnel board. Instead, their cases would be heard by only one individual, a single private "mediator," whose decision is "final."
This initiative does not meet the requirement of article V, section 1(5.5) of the Colorado Constitution, which prohibits initiatives from containing two or more separate and discrete subjects that are not dependent upon or necessarily connected with each other. A single subject initiative terminating Colorado's current at-will employment doe-trine would meet the standard for title setting. But this initiative goes to the extreme of nullifying other enumerated constitutional provisions and protections. In the past, we have exercised our role to prevent the Title Board from setting the titles for a multiple subject initiative that would accomplish such purposes; we should do so in this case as well. See, e.g., In re Title, Ballot Title & Submission Clause, & Summary for 1999-2000 # 29, 972 P.2d 257 (Colo.1999); In re Title, Ballot Title & Submission Clause, & Summary for 1997-98 # 45, 960 P.2d 648 (Colo.1998).
Accordingly, I respectfully dissent.
APPENDIX
Proposed Initiative 2007-2008 # 62 (Unofficially captioned "Cause for Employee Suspension and Discharge" by legislative staff for tracking purposes. Such caption is not part of the titles set by the Title Board.)
The title as designated and fixed by the Title Board is as follows:
An amendment to the Colorado constitution concerning just cause for action against an employee by an employer, and, in connection therewith, prohibiting the discharge or suspension of an employee by an employer unless the employer has first established just cause; defining "just cause" to mean specified types of employee misconduct and substandard job performance, the filing of bank-ruptey by the employer, or the simultaneous discharge or suspension of ten percent or more of the employer's workforce in Colorado; requiring an employer to provide to an employee written documentation of the basis for his discharge or suspension; allowing an employee who believes he was discharged or suspended without just cause to apply for mediation to seek an award of back wages and reinstatement; allowing the mediator to assess costs for his services to the losing party and award attorneys fees to the prevailing party; and authorizing the general assembly to enact legislation to facilitate the purposes of this amendment.
The ballot title and submission clause as designated and fixed by the Title Board is as follows:
Shall there be an amendment to the Colorado constitution concerning just cause for action against an employee by an employer, and, in connection therewith, prohibiting the discharge or suspension of an employee by an employer unless the employer has first established just cause; defining "just cause" to mean specified types of types of employee misconduct and substandard job performance, the filing of bankruptcy by the employer, or the simultaneous discharge or suspension of ten percent or more of the *64employer's workforce in Colorado; requiring an employer to provide to an employee written documentation of the basis for his discharge or suspension; allowing an employee who believes he was discharged or suspended without just cause to apply for mediation to seek an award of back wages and reinstatement; allowing the mediator to assess costs for his services to the losing party and award attorneys fees to the prevailing party; and authorizing the general assembly to enact legislation to facilitate the purposes of this amendment?
The text of proposed Initiative 2007-2008 # 62 is as follows:
Be it enacted by the People of the State of Colorado:
Article XVIII of the Colorado Constitution is amended BY THE ADDITION OF A NEW SECTION 13 to read:
SECTION 18. JUST CAUSE FOR EMPLOYEE DisCHARGE OR SUSPENSION.
(1) No EMPLOYEE MAY BE DISCHARCGED OR SUSPENDED UNLESS THE EMPLOYER HaS First so-TABLISHED JUST CAUSE FOR THE DISCHARGE OR SUSPENSION.
(2) For PURPOSES OF THIS SECTION, "JUST CAUSE" MEANS:
(A) micompBTENcE;
(B) sUBSTANDARD PERFORMANCE OF ASSIGNED JOB DUTIES;
(C) NEGLECT OF ASSIGNED JOB DUTIES;
(D) REPEATED VIOLATIONS OF THE EMPLOY ER'S WRITTEN POLICIES AND PROCEDURES RELATING TO JOB PERFORMANCE;
(E) Gross INSUBORDINATION THAT AFFECTS JOB PERFORMANCE:
(F) wWILLFUL MISCONDUCT THAT AFFECTS JOB PERFORMANCE
((%) CONVICTION OF A CRIME INVOLVING MoOR-AL TURPITUDE;
(H) FILING OFP BANKRUPTCY BY THE EMPLOY ER; OR
(I) SIMULTANEOUS DISCHARGE OR SUSPENSION OF TEN PERCENT OR MORE OF THE EMPLOYERS WORKFORCE IN COLORADO
(3) AN EMPLOYER SHALL PROVIDE TO ANY EMPLOYEE WHO HAS BEEN DISCHARGED OR SUSPENDED THE EMPLOYERS WRITTEN DOCUMENTATION OF THE JUST CAUSE USED To JUSTIFY SUCH DisCHARGE OR SUSPENSION.
(4) (A) Any smPLovyEE wHO BELIEVES HE WAS DISCHARGED OR SUSPENDED WITHOUT JUST CAUSE MAY, WITHIN THIRTY DAYS AFTER NOTIFT CATION OF THE DISCHARGE OR SUSPENSION, APPLY FOR MEDIATION OF A CLAIM FOR WRONGFUL DISCHARGE OR SUSPENSION. WITHIN ONE HUNDRED TWENTY DAYS AFTER AN EMPLOYEE FILES FOR MEDIATION, A HEARING SHALL BR HELD BEFORE A PRIVATE MEDIATOR AT HEARING, THE EMPLOYEE AND THE EMPLOYER SHALL BE PERMITTED TO PRESENT EVIDENCE AND MAKE LEGAL ARGUMENT.
(B) A mMEDTATOR WHO FINDS THAT AN EMPLOYEE WAS DISCHARGED OR SUSPENDED WITHOUT JUST CAUSE MAY AWARD THE EMPLOYEE ALL BACK WAGES OR REINSTATEMENT IN HIS FORMER JOB OR BOTH.
(C) THE MEDIATOR SHALL ASSESS THE costs FOR HIS OR HER SERVICES TO THE LOSING PARTY.
(D) THE MEDIATOR MAY AWARD ATTORNEYS FEES TO THE PREVAILING PARTY AS TO ANY CLAIM MADE BY THE EMPLOYEE.
(E) In ALL MATTERS DECIDED PURSUANT TO THIS SECTION 18(4), THE DECISION OF THE MEDT-ATOR SHALL BE FINAL.
(5) THE GENERAL ASSEMBLY MAY ENACT LECGIS-LATION TO FACILITATE THE PURPOSES OF THIS SECTION, INCLUDING BUT NOT LIMITED TO LEGISLATION ADDRESSING APPLICATIONS FOR MEDIATION AND THE SELECTION OF MEDIATORS BY THE PARTIES,
(6) THis SECTION SHALL BECOME EFFECTIVE UPON PROCLAMATION OF THE GOVERNOR REGARDING THE VOTES CAST ON THIS AMENDMENT.